Citation Nr: 0201463	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability, claimed as secondary to service-
connected bilateral pes planus.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active Marine Corps service from June 1974 to 
August 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Ft. Harrison Regional 
Office (RO), which denied service connection for a right knee 
disability claimed as secondary to service-connected 
bilateral pes planus and a low back disability claimed as 
secondary to service-connected bilateral pes planus.  The RO 
also denied the veteran's request for an increased rating for 
bilateral pes planus.

The RO previously denied service connection for a right knee 
disability claimed as secondary to a service-connected 
bilateral pes planus by December 1995 rating decision which 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  Thereafter, the RO received additional 
evidence pertaining to the veteran's right knee disability.  
In its present adjudication, the RO decided the claim of 
service connection for a right knee disability on the merits 
and failed to apply the new and material evidence standard.  
However, a previously decided claim may not be reopened in 
the absence of new and material evidence.  Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Further, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  
The matter of new and material evidence is discussed below.


FINDINGS OF FACT

1.  By December 1995 rating decision, the RO denied service 
connection for a right knee disability claimed as secondary 
to service-connected bilateral pes planus; the veteran was 
notified of that decision but failed to initiate an appeal 
within one year thereafter.

2.  Evidence received since the December 1995 decision bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is, 
by itself and in connection with evidence previously 
assembled, so significant that it must be considered to 
decide fairly the merits of the claim.

3.  The veteran's right knee disability increased in severity 
due to his service-connected bilateral pes planus.

4.  The veteran's low back disability increased in severity 
as a result of his service-connected bilateral pes planus.

5.  The veteran's bilateral pes planus is manifested by 
awkwardly shaped feet, abnormal gait, pronation, callused 
outer feet, and pain.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been received to warrant 
reopening of the issue of service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).

3. A right knee disability is the proximate result of his 
service-connected bilateral pes planus.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001).

4.  A low back disability is the proximate result of his 
service-connected bilateral pes planus.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001).

5.  The criteria for an evaluation of 30 percent for the 
veteran's bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.71a Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims. The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues. Thus, the Board believes that all relevant 
evidence which is available has been obtained with regard to 
these issues. The veteran and his representative, moreover, 
have been accorded ample opportunity to present evidence and 
argument on his behalf, including presenting testimony at a 
personal hearing conducted via video teleconference before a 
the undersigned. Further, the veteran and his representative 
have been notified of the evidence necessary to establish the 
benefits sought. Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

Factual Background

The December 1973 enlistment examination report identified no 
diseases or physical abnormalities.  The veteran was found 
qualified for service.  Subsequent service medical records 
were replete with complaints of bilateral foot pain.

An April 1976 medical chart entry reflected complaints of 
bilateral foot pain radiating to his knees and hips.  Another 
entry dated that month indicated that the veteran was 
assaulted and that he felt pain in L4-5.

A May 1976 Medical Board report indicated that the veteran 
began to experience bilateral foot pain during boot camp and 
that in April 1976 he was diagnosed with bilateral pes 
planus.  Since that time, according to the report, he was 
treated in a variety of manners, to include arch supports, 
light duty, physical therapy, whirlpool, and anti-
inflammatory medication, to no avail.  X-rays revealed the 
loss of longitudinal arches.  He was diagnosed with bilateral 
moderate pes planus, and it was recommended that he be 
discharged due to that disability.

On August 1977 VA examination, the examiner diagnosed, in 
pertinent part, moderate bilateral pes planus. 

By September 1977 rating decision, the RO granted service 
connection for bilateral moderate pes planus, evaluated as 10 
percent disabling.  

Records from the Ocean County New Jersey Health Department 
dated from January to April 1987 reflected complaints of back 
pain following a December 1986 back injury in which he fell 
while carrying carpet at a construction site.  He complained 
of pain in the mid and low back that radiated to his 
extremities.  He reported a long history of back pain and 
stated that he injured his back at the age of 16 when he fell 
down a hill of ice.  He also reported injuring his back in 
the Marine Corps where he did a lot of marching.  He told of 
a 1981 back injury that occurred while loading wood and 
stated that he required several months of chiropractic 
treatment.  He complained of back pain on range of motion and 
pain radiating into the buttock area and into the thighs.  In 
March 1987, he reported that his condition improved but that 
he still had difficulty standing and walking for prolonged 
periods.  Objective examination confirmed improvement.  He 
demonstrated a good heel-toe gait, and his back range of 
motion improved.  In April 1987, he complained of increased 
pain in the upper back.  He attributed the pain to work he 
had performed for his church.  His low back symptomatology 
had improved.

July 1995 VA medical records reflected complaints of 
increasing bilateral foot pain.  The veteran also complained 
of right knee and back symptoms.

In August 1995, he filed a claim for an increased rating for 
his service-connected bilateral pes planus and a claim of 
service connection for a right knee disability.  He stated 
that following service, his knees "began to bother him" and 
that if he stepped on his right foot the wrong way, right 
knee instability resulted.  He asserted that following a fall 
in 1983, his knee was injured severely.

An August 1995 VA medical notation reflected complaints of 
the right knee giving way.  

By December 1995 rating decision, the RO denied service 
connection for a bilateral knee disability claimed as 
secondary to his service-connected bilateral pes planus.  

On January 1996 VA medical examination, the veteran 
complained of foot pain since basic training.  Since that 
time, he reported that his bilateral foot pain had grown 
increasingly severe and stated that the disability prevented 
him from maintaining employment in the construction industry.  
He could no longer work as a roofer because he could not 
stand on roofs or on ladders.  He obtained employment as a 
painter, but because he could not stand longer than five 
hours per day without incurring extreme foot pain, he was 
forced to abandon that occupation.  He reported that he found 
walking difficult and that he was forced to wear very soft 
shoes.  He stated that walking even one mile caused foot 
pain.  On objective examination, the examiner noted wide, 
short, stubby feet with lateral deviation of the metatarsals, 
particularly the fourth and fifth metatarsals, bilaterally.  
He had calluses on the outer sides of his feet caused by his 
gait.  On standing erect, he had second degree pes planus of 
the right foot and a lesser amount on the left.  The examiner 
diagnosed plantar fasciitis of the feet, metatarsal 
displacement laterally with widening of the feet to include 
the fourth and fifth metatarsi, mild bilateral pes planus, 
and intense pain of the feet probably secondary to the 
plantar fasciitis and the abnormal displacement of the 
metatarsi.  

By February 1996 rating decision, the RO again denied an 
evaluation in excess of 10 percent for service-connected 
bilateral pes planus.

A March 1998 VA medical notation reflected complaints of low 
back pain that began while painting.  The pain began three 
days prior, and he was unable to work since that time.  He 
also reported that the pain occasionally traveled down his 
right leg, but not below the knee.  The examiner found right 
sacroiliac tenderness and other symptoms and diagnosed 
sacroiliitis.  There was no evidence of radiculopathy or 
myelopathy.

April 1998 medical records from the Physical Therapy Center 
of Great Falls indicated complaints of cervical, thoracic, 
and lumbar pain.  He also reported right knee pain and 
bilateral foot pain.  Apparently, he lost a pair of orthotics 
provided by VA.  He stated that his low back pain interfered 
with his employment as a house painter.  His symptoms 
worsened with standing on ladders, prolonged standing, 
kneeling, standing from a kneeling position, weather changes, 
and continuous labor for over an hour.  He reported that his 
pain was an average of five on a scale of one to ten.  He 
stated that he first experienced back pain in 1974 while in 
service.  The diagnosis was chronic low back strain/sprain 
and bilateral foot pronation.  At that time, he weighed 208 
pounds, and his height was 5'4 1/2".  The examiner indicated 
that weight loss would reduce low back pain.  The examiner 
recommended a pair of orthotics to control pronation and 
opined that orthotics could impact his low back symptoms.  

In July 1998, he filed a claim of service connection for a 
right knee disability and a low back disability both claimed 
as secondary to his service-connected bilateral pes planus.  

July 1998 progress notes from the Physical Therapy Center of 
Great Falls indicated complaints of foot pain after standing 
on a ladder.  He reported less back discomfort after weight 
loss.  He was receiving gait training, neuromuscular re-
education, etc...  

On November 1998 fee-basis medical examination, the veteran 
reported that he began to experience foot pain during basic 
training.  Since that time, he stated that he has had 
difficulty standing or walking for prolonged periods.  He 
complained of right knee pain since 1983 when his right knee 
"gave out."  On objective examination, the examiner noted 
mild metatarsus varus and mild pes planus.  An X-ray study 
revealed narrowing of the L2-3 and L3-4 interspaces.  There 
were large posterior osteophytes at the posterior inferior 
border of L2 with marked interspace narrowing.  X-ray studies 
of both knees revealed considerable degenerative changes in 
the right knee.  The examiner opined that the veteran's 
service-connected pes planus did not cause degenerative 
arthritis of the right knee or the old proximal lumbar 
degenerative disc changes.  Once the right knee and low back 
disabilities manifested, according to the examiner, flat feet 
and an awkward gait could have caused aggravation, but flat 
feet could not be listed as the cause of either disability.  

February 1999 VA progress notes indicated that the veteran 
requested a knee brace for his right knee.  He also 
complained of stiffness and chronic pain in his feet, low 
back, and right knee.  

By March 1999 rating decision, the RO denied service 
connection for his low back disability and his right knee 
disability.  The RO also denied an increased rating for his 
service-connected bilateral pes planus. 

In his October 2001 video teleconference hearing before the 
undersigned, he testified that his rating for service-
connected bilateral pes planus should be increased to 30 
percent.  He stated that his feet hurt after standing for 
only an hour or after three to four hours if he stood and sat 
intermittently throughout the day.  He indicated that the 
orthotics he used provided only some relief.  Otherwise, he 
indicated that he did not wear special shoes but that he wore 
only "quality" tennis shoes or work shoes that were 
required for his job as a bus driver.  He also testified that 
driving caused foot pain and subsequent knee pain and that he 
worked an average of 20 to 30 hours percent week.  His normal 
shift lasted five hours, and he said that following 
occasional eight-hour shifts, his feet were "very sore."  
He stated that he could heel-toe walk slowly but that he 
usually walked on the outer sides of his feet.  

With respect to his right knee, he testified that he began to 
experience pain in the mid 1980's or 1990's.  He indicated 
that a physician had told him that his right knee pain was 
caused by his pes planus.  He said that he wore a right knee 
brace whenever he experienced pain and swelling in order to 
stabilize the knee.  He could not recall a specific right 
knee injury.  Rather, he believed that his right knee 
disability was progressive.  

With respect to his back, he stated that this disability was 
related to his feet.  He opined that the way he stood 
contributed to his back condition.  He complained of low back 
muscle spasms.  He testified that he began to experience back 
pain in the 1980's while employed as a construction worker.  
He acknowledged a back injury as a teenager when he fell and 
was "sore" for a few days.  He also confirmed that he 
injured his back in 1977 when unloading wood from a truck.  
He testified that he experienced some pain for a number of 
weeks but suffered no further consequences.  He noticed 
regular back pain only after entering the construction field 
where he was employed as a roofer until he could no longer 
perform the necessary tasks.  He then became a floor 
installer, but eventually that occupation became too 
physically demanding as well.  

In November 2001, a VA physician opined that it was 
reasonably certain that that the veteran's bilateral foot 
disability cause pain in the right patellofemoral joint from 
rotation with weight bearing.  The Board notes that the 
veteran waived initial RO consideration of this evidence in 
accordance with 38 C.F.R. § 20.1304 (2001).

New and Material Evidence

As noted above, the veteran's claim of service connection for 
right knee disability was previously denied in a December 
1995 rating decision that became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).  

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In this case, the most salient and probative evidence 
associated with the claims folder since the last final rating 
decision in December 1995 consists of an October 1998 fee-
basis medical examination report providing an opinion 
regarding the etiology of the veteran's right knee disability 
and a November 2001 VA progress note indicating that right 
knee pain was due to was due to his bilateral foot 
disability.

Obviously, this evidence is new as it was not previously of 
record.  As well, the evidence is material as it contributes 
to a more complete picture of the origin of the veteran's 
claimed disability.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 
1363.  Evidence of record prior to the December 1995 rating 
decision failed to explain the origin of his right knee 
disability.  The new evidence provides relevant medical 
opinions regarding etiology.  As the new evidence constitutes 
novel information, the Board finds that the reopening 
requirements of 38 U.S.C.A. § 5108 have been met. 

Service Connection 

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (2001).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury. . . ." 38 C.F.R. § 3.310(a) 
(2001).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).   

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert, infra, it 
was observed that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1991).


Service connection - Right Knee Disability 

The veteran has a current right knee disability as confirmed 
by the November 1998 diagnosis reflecting degenerative 
arthritis. The veteran alleges that it developed secondary to 
his service-connected bilateral pes planus.  See 38 C.F.R. 
§ 3.310(a). The November 1998 fee-basis examiner, after 
conducting a thorough examination, opined that the veteran's 
right knee disability was not caused by his service-connected 
bilateral pes planus.  However, the Board notes that the 
examiner did indicate that the veteran's bilateral pes planus 
could aggravate his right knee disability although the two 
disabilities were otherwise unrelated. Further, the Board is 
cognizant of the November 2001 VA medical opinion indicating 
that the veteran's bilateral pes planus could cause pain in 
the right patellofemoral joint from rotation and weight 
bearing. Accordingly, given the probative which must be given 
to these opinions, service connection for a right knee 
disability on a secondary basis must be granted. 38 C.F.R. 
§ 3.310; Allen. The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Service Connection - Low Back Disability 

The veteran has a current low back disability as confirmed by 
the April 1998 assessment reflecting chronic low back 
strain/sprain and the subsequent X-ray evidence of arthritic 
changes in the lumbar region.  Again, the veteran does not 
allege, however, that his current low back disability is 
directly related to service.  Rather, he alleges that it 
developed secondary to his service-connected bilateral pes 
planus.  See 38 C.F.R. § 3.310(a). The November 1998 fee-
basis examiner, after conducting a thorough examination, 
opined that the veteran's low back disability was not caused 
by his service-connected bilateral pes planus.  As before, 
the examiner stated that the service-connected  bilateral pes 
planus could aggravate his low back disability.  Thus, 
notwithstanding the nonservice-related back injuries reported 
by the veteran, based on the opinion provided by the fee-
basis examiner, it must be held that the present low back 
disability is proximately due to his service-connected pes 
planus within the meaning of the relevant regulation and case 
law. 38 C.F.R. § 3.310; Allen. The benefit of the doubt is 
once again resolved in the favor of the veteran. 38 U.S.C.A. 
§ 5107.


Increased Rating - Bilateral Pes Planus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability rating, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (2001), requiring an evaluation 
of the complete medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. 
§ 4.3 (2001).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2001) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§§ 3.102, 4.3 (2000); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Ratings Schedule provides disability ratings for acquired 
flatfoot which is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances (bilateral 50 percent, unilateral 30 percent); 
severe with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities (bilateral 30 percent, unilateral 
20 percent); moderate with weight-bearing line over or medial 
to great toe, inward bowing of the tendo achillis and pain on 
manipulation and use of the feet (bilateral or unilateral 10 
percent); or mild with symptoms relieved by built-up shoe or 
arch support (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2001).

The body of medical evidence of record demonstrates that the 
veteran's bilateral pes planus is manifested by objective 
evidence of bilateral foot deformity, abnormal gait marked by 
the callused outer edges of the feet, and inevitable pain on 
use.  Also, there is medical evidence of pronation of the 
feet, but there is no objective evidence of pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, or 
severe spasm of the tendo achillis on manipulation.  As such, 
a 30 percent rating is warranted.  Id.  In November 1998, a 
fee-basis examiner diagnosed mild metatarsus varus and mild 
pes planus.  Those findings would be more consistent with the 
currently assigned 10 percent disability rating.  However, 
due to the longstanding nature of the veteran's disability 
and the onset of bilateral foot pain following minimal use of 
the feet, a 30 percent rating is more appropriate in this 
instance.  See Id.  In any event, the veteran is entitled to 
the benefit of the doubt and to the highest rating available 
to him under the schedule.  See 38 C.F.R. §§ 4.3, 4.7.  As 
such, the Board finds that a rating of 30 percent is 
warranted under these particular circumstances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

The Board notes that the present disability evaluation 
includes consideration of pain on manipulation and use and 
diagnostic code 5276 is not predicated on loss of range of 
motion.  The Court has held that where the rating criteria 
are not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Court has also held that certain disabilities may be 
rated separately without violating the prohibition against 
pyramiding unless the disorders constitute the same 
disability or manifestations.  See Esteban, 6 Vet. App. at 
261.  In this case, the evidence demonstrates no bilateral 
weakfoot, pes cavus, hallux valgus, hallux rigidus, hammer 
toe, or other foot injuries to warrant separate ratings or a 
higher disability evaluation under alternative rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5278, 5280, 5281, 5282, 5284 (2001).  Thus, the holding is 
Esteban does not apply.  

The Board notes that in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorders 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Board recognizes that the veteran has had to 
leave the construction industry due in part to his bilateral 
foot disability.  However, he now works as a bus driver and 
has not been frequently hospitalized or otherwise absent from 
work.  Thus, again, an extraschedular evaluation is not 
warranted.  See Id.  This is consistent with 38 U.S.C.A. § 
1155 which provides for percentage ratings under the regular 
rating criteria based on the average impairment of earning 
capacity.  Therefore, the Board finds referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under the above- cited regulation, is not required 
since it has not been demonstrated that use of the regular 
rating criteria are precluded by the disability picture 
presented.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath, supra.  In this 
case, the Board finds no provision upon which to assign a 
rating higher than 30 percent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert, 
supra.  The Board finds the evidence in favor of his claim is 
at least in relative equipoise to the evidence weighing 
against it.  See Id.  For that reason, a 30 percent 
evaluation is granted under the applicable criteria.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2001).


ORDER

Service connection for a right knee disability is granted.

Service connection for a low back disability is granted.

A rating of 30 percent for bilateral pes planus is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

